Title: To Benjamin Franklin from Robert R. Livingston, 2 November 1781
From: Livingston, Robert R.
To: Franklin, Benjamin


Sir,
Philadelphia, Novr. 2d. 1781
It is with peculiar pleasure that I obey the directions of Congress in making Communications, which shew their Sense of the Exertions of their Ally, & the merit of the Officers She Employs. The Confidence inspired by the first, & the Esteem Excited by the last, form new bonds of Union between Nations whom reciprocal Interests had before Connected. In this View I flatter myself the Enclosed Acts of Congress will be agreeable to you, & that you will with pleasure Communicate to his most Christian Majesty, their desire, with his permission, to present to the Count de Grasse, two pieces of Field Ordnance, taken from the Enemy at York, with inscriptions calculated to shew “that Congress were induced to present them from Considerations of the illustrious part which he bore in Effectuating the surrender.” I have the honor to be with the greatest respect & Esteem, sir, Your most obedient & most humble servant
R R Livingston
The Hon. the Minr. Plenipy. of France: / :(Copy) No.1.
